United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1859
                                    ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Minnesota
Eugene Wilson, also known as Maestro, *    [UNPUBLISHED]
                                      *
           Appellant.                 *
                               ___________

                            Submitted: October 7, 1999

                                Filed:   October 28, 1999

                                    ___________

Before WOLLMAN, Chief Judge, FLOYD R. GIBSON, and RICHARD S. ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

        After Eugene Wilson pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), the district court1 sentenced him
to 180 months’ imprisonment and five years’ supervised release. On appeal, counsel
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), suggesting that the


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
district court improperly applied U.S. Sentencing Guidelines Manual §§ 2K2.1(b)(5)
(1998) (four-level enhancement if defendant used or possessed firearm in connection
with another felony offense) and 4B1.4(b)(3)(A) (1998) (defendant sentenced as armed
career criminal subject to base offense level of 34 if defendant used or possessed
firearm in connection with crime of violence or controlled substance offense) in
calculating Wilson’s total offense level, because there was insufficient evidence that
Wilson used the firearm underlying his offense in connection with an aggravated
assault. Wilson filed a pro se supplemental brief in which he also challenges the
application of section 4B1.4(b)(3)(A) and contends additionally that his guilty plea was
involuntary based on coercion from his attorney and the indictment’s failure to mention
the aggravated assault.

       We conclude that these arguments lack merit. First, Wilson’s challenge to the
section 2K2.1(b)(5) enhancement is moot, as he became subject to a higher base
offense level through application of the armed-career-criminal Guideline. Second, even
if he did not use the firearm in connection with another crime of violence, i.e., the
aggravated assault, Wilson would still be classified as a career criminal under section
924(e) and, therefore, subject to a base offense level of 33. See U.S. Sentencing
Guidelines Manual § 4B1.4(b)(3)(B) (1998). Even with a base offense level of 33
rather than 34--and a total offense level of 30 after his acceptance-of-responsibility
reduction--Wilson faced a sentencing range of 180-210 months, after adjustment for the
statutory minimum. See U.S. Sentencing Guidelines Manual § 5G1.1(c)(2) (1998).
Accordingly, we conclude that Wilson’s challenge to his sentence is unreviewable, as
he faces the same sentence, win or lose. See United States v. Williams, 74 F.3d 872,
872 (8th Cir. 1996) (per curiam).

        Even assuming Wilson’s pro se arguments concerning the validity of his guilty
plea are reviewable on appeal, see United States v. Murphy, 899 F.2d 714, 716 (8th
Cir. 1990), we conclude that the record demonstrates that Wilson knowingly,
intelligently, and voluntarily pleaded guilty, see United States v. Dalman, 994 F.2d 537,

                                           -2-
538 (8th Cir. 1993); United States v. Newson, 46 F.3d 730, 733 (8th Cir. 1995). We
also reject Wilson’s argument that his indictment was insufficient because it failed to
mention the aggravated assault for which he received sentencing enhancements. Cf.
United States v. Alvarez, 960 F.2d 1000, 1006 (8th Cir. 1992) (per curiam) (it is not
necessary for government to list in indictment predicate felony convictions underlying
armed-career-criminal charge), cert. denied, 507 U.S. 977 (1993).

       In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed
the record for any nonfrivolous issues and have found none. We grant counsel’s
motion to withdraw and deny Wilson’s pro se motion for appointment of counsel.

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-